Title: To George Washington from Timothy Pickering, 13 July 1796
From: Pickering, Timothy
To: Washington, George


        (Private)
       
        
          Sir,
          Philaa July 13. 1796
        
        I saw Mr Vaughan last evening, whom I had desired to ascertain Mr Adet’s intentions relative to a journey to Mount Vernon. He had made some indirect enquiries, & is inclined to think the journey will be made, but suspended for four or five weeks. He

will endeavour to reduce the matter to a certainty, & give me the earliest information.
        Last evening a Mr Bird, a London merchant, gave me a letter from Mr Pinckney, in which he expresses his regret at Mr Livingstons motion which induced your answer of the 30th of March, on which he adds “This answer appears to me to have been dictated by a just sense of propriety, and in the true spirit of the constitution.” There is nothing beside in the letter to require its being forwarded to you. The inclosed letter addressed to you came with it.
        No answer has yet been received from Mr Adet. I have the honor to be most respectfully sir your obt servant
        
          Timothy Pickering
        
      